DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 64 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 64 recites the term “at least about” which renders the claim indefinite. This language is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement. See MPEP 2173.05(b)(III)(A). The court held that claims reciting "at least about" were invalid for indefiniteness where there was close prior art and there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "about”. In this case the claims recite “at least about 1.5°”. The prior art discloses an angle of 0° which is very close to Applicant’s claimed at least about 1.5°. In fact, 1.5° is close enough to a perfectly vertical back plate that a slightly unlevel machine, or slop in the system could inadvertently infringe on a limitation of “at least about” 1.5° from plumb. For example, slop in the system, such as holes for screws which were slightly larger than the shaft of the screw and other mounting parameters which were not precision fit could easily result in a non-plumb back plate of an ice maker that was fully intended to be installed completely vertical. Would such a system infringe upon Applicant’s claimed invention? What if the ice maker was installed on a small 2° slope due to an uneven  floor? Furthermore, Applicant’s specification provides no indication as to what range of specificity is covered by the term “at least about”. Since one skilled in the art could not determine if a vertical ice maker with slop or mounted on an uneven surface would infringe upon Applicant’s claimed “at least about 1.5°”, the metes and bounds of the claim cannot be determined and therefore indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 63-66, 71-74, and 78-79 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,430,452 to Dedricks et al., hereinafter referred to as Dedricks.
In reference to claim 63, 64, and 66, Dedricks discloses the claimed invention including:
An ice maker (see figures 1 and 2) comprising: 
an enclosure (see column 3 lines 66-71, enclosure or cabinet); 
a freeze plate (14) received in the enclosure, the freeze plate comprising a back wall (30) and a front opposite the back wall (as seen in figure 2), the freeze plate further comprising a perimeter wall extending forward from the back wall, the perimeter wall comprising a top wall portion, a bottom wall portion, a first side wall portion, and a second side wall portion (as illustrated in figure 1), the first side wall portion and the second side wall portion defining a width of the freeze plate, the freeze plate further comprising a plurality of heightwise divider plates (32) extending from lower ends connected to the bottom wall portion to upper ends connected to the top wall portion and a plurality of widthwise divider plates extending from first ends connected to the first side wall portion to second ends connected to the second side wall portion (see figure 1), the heightwise divider plates and the widthwise divider plates being interconnected to define a plurality of ice molds (16) inboard of the perimeter wall, each widthwise divider plate (32) defining a plurality of molds immediately above the divider plate (32) and a plurality of molds immediately below the divider plate, each widthwise divider plate sloping downward and forward away from the back wall of the freeze plate such that included angle between an upper surface of each widthwise divider plate and the back wall is greater than 90° and less than 180° (at least 100° with respect to claim 66) (see column 3 lines 29-31 where the walls are described as including an angle of approximately 15° to the horizontal which would be 90° + 15° = 105° which is greater than 90° and less than 180°  (greater than 100° with respect to claim 66); and 
a distributor (18) configured to direct water imparted through the distributor to flow downward along the freeze plate along the width of the freeze plate. 
The embodiment of figure 1 and 2, fails to disclose wherein the freeze plate is supported in the enclosure so that the back wall of the freeze plate slants forward (at least about 1.5° claim 64).
However, Dedricks does teach a second embodiment which includes the freeze plate is supported in the enclosure so that the back wall of the freeze plate slants forward to approximately 15° which is at least about 1.5° claim 64, see figure 3. Dedricks teaches that such features are useful for the same purpose of easily releasing ice cubes within the mold, see column 9 lines 12-26. Accordingly, Dedricks teaches that sloping divider plates of an ice making mold and tilting the freeze plate such that the back wall of the freeze plate slants forward are art recognized equivalents for the same purpose of making ice easily releasable from a mold. Further, there is no evidence of record that providing the back wall at an angle produces anything other than predictable results. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Dedricks figure 2 by Dedricks figure 3 such that the freeze plate is supported in the enclosure so that the back wall of the freeze plate slants forward (at least about 1.5° claim 64), since it has been held prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art, see MPEP 2144.06 (I).
In reference to claim 65, Dedricks discloses the claimed invention including:
Dedricks as modified supra fails to explicitly disclose the included angle between the back wall of the freeze plate and the plumb vertical axis is about 2°. Firstly, the angle of 2° does not appear to have any criticality as Applicant’s specification suggests that other angles would work. See for example [0083] and claim 64 where applicant disclsoes angles of 1.5° would work. Further, the angle of the back wall with respect to the vertical axis is recognized as a results effective variable in that it achieves a recognized result. In this case, column 9 lines 12-41 of Dedricks discusses that the angle between the back wall of the freeze plate and the plumb vertical axis is needed to let the ice slide out. Dedricks also suggests that other angles other than 15° would work with the open ended language of “such as approximately”, which suggests that other angles would work including 2°. With these teachings, one skilled in the art could conclude that angles other than 15° (including angles of 2°) would not render the device inoperable. As such, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Dedricks such that the included angle between the back wall of the freeze plate and the plumb vertical axis was selected to be about 2° since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art, see MPEP 2144.05 (II)(A).
In reference to claim 71, Dedricks discloses the claimed invention including:
each widthwise divider plate has a front edge, the front edge of each widthwise divider plate lying substantially on a front plane of the freeze plate, the front plane of the freeze plate being substantially parallel to the back wall, see figure 2.
In reference to claim 72, Dedricks discloses the claimed invention including:
the ice maker is configured to execute a harvest cycle by which ice is released from the molds, wherein substantially the only forces imparted on the ice during the harvest cycle are gravitational forces, see column 3 lines 55-65.
In reference to claim 73, Dedricks discloses the claimed invention including:
the distributor (18) comprises a first end portion (right end as seen in figure 1) adjacent the first side wall portion of the perimeter wall of the freeze plate, a second end portion (left end as seen in figure 1) adjacent the second side wall portion of the perimeter wall of the freeze plate, and a bottom wall (illustrated in figure 2 where apertures 18 extend) extending widthwise between the first end portion and the second end portion above the top wall portion of the perimeter wall of the freeze plate, the bottom wall of the distributor having a downstream end portion (see annotated reference below) adjacent the front of the freeze plate and an upstream end portion rearwardly spaced from the front end portion.

    PNG
    media_image1.png
    277
    641
    media_image1.png
    Greyscale

In reference to claim 74, Dedricks discloses the claimed invention including:
the downstream end portion of the bottom plate defines a surface tension curve (90) configured so that the water imparted through the distributor adheres to the curve and is directed downward by the curve toward a front edge of the top wall portion of the freeze plate, see column 7 lines 65-75.
In reference to claim 78, Dedricks discloses the claimed invention including:
the distributor further comprises a weir (88) spaced apart between the upstream end portion and the downstream end portion of the bottom wall of the distributor.
In reference to claim 79, Dedricks discloses the claimed invention including:
the bottom wall of the distributor comprises a ramp surface (as defined in the annotated reference above with respect to claim 73) immediately upstream of the weir (88).

Claims 67-70 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Dedricks as modified supra, and in further view of US 9,389,009 to Olson Jr., et al., hereinafter referred to as Olson.
In reference to claim 67, Dedricks as modified by Olson disclose the claimed invention.
Dedricks fails to explicitly disclose each widthwise divider plate is formed from single piece of monolithic material.
However, Olson teaches that it is known in the art to form a widthwise divider  (horizontal partition 100, see figure 2A)  of a grid like ice making freeze plate such that the widthwise divider plate is formed from single piece of monolithic material, see figure 2A. This is strong evidence that modifying  Dedrick as claimed would produce predictable result (e.g. provide for an easy to assemble grid structure).  Accoridngly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Dedricks by Olson such that each widthwise divider plate is formed from single piece of monolithic material, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of forming an easy to assemble grid structure.
In reference to claim 68, Dedricks as modified by Olson disclose the claimed invention.
Dedricks discloses each widthwise divider plate has a bottom surface (94) and a top surface (96) oriented parallel to the bottom surface (94), see figure 2.
In reference to claim 69, Dedricks as modified by Olson disclose the claimed invention.
Dedricks discloses the plurality of ice molds (16) includes a plurality of interior ice molds having perimeters defined substantially entirely by the heightwise and widthwise divider plates, see figure 1.
In reference to claim 70, Dedricks as modified by Olson disclose the claimed invention.
each interior ice mold (16) has an upper end defined substantially entirely by the bottom surface (94) of one of the widthwise divider plates and a lower end defined substantially entirely by the top surface (96) of one of the widthwise divider plates.

Claims 80-81 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Dedricks as applied to claim 63 above and in further view of US 3,171,266 to Weiss, hereinafter referred to as Weiss.
In reference to claim 80, Dedricks as modified by Weiss disclose the claimed invention.
Dedricks discloses a support (12, see figure 1) comprising at least one vertically extending support wall formed from a single monolithic piece of material. 
Dedricks fails to disclose the support wall comprising an integrally formed freeze plate mount that is configured to mount the freeze plate on the support wall in the enclosure such that the back wall of the freeze plate slants forward.
Weiss teaches that in the art of flow down type ice makers installed at an angle, that it is known to do so while the support wall comprising an freeze plate mount (47, 45 collectively comprise the mount) that is configured to mount the freeze plate on the support wall in the enclosure such that the back wall of the freeze plate slants forward, see figure 1. This is strong evidence that modifying  as claimed would produce predictable result (e.g. support the freeze plate within the enclosure).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Dedricks by Weiss such that the support wall comprising an integrally formed freeze plate mount that is configured to mount the freeze plate on the support wall in the enclosure such that the back wall of the freeze plate slants forward, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of supporting the freeze plate within the enclosure.
With respect to the mounts being integrally formed, it is noted that it has been held that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice, see MPEP 214404 (V)(B). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Dedricks by  Weiss such that the mounts were integrally formed with the vertical support wall (12) since the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.
In reference to claim 81, Dedricks as modified by Weiss disclose the claimed invention.
Weiss discloses the freeze plate mount (45/47) comprises a lower connection point (45) and an upper connection point (47) forwardly spaced from the lower connection point, as viewed in figure 2.

Claim 82 is rejected under 35 U.S.C. 103 as being unpatentable over Dedricks in view of Weiss as applied to claim 80 supra, and in further view of US 2010/0307182 to Yoshida et al., hereinafter referred to as Yoshida
In reference to claim 82, Dedricks as modified by Weiss and Yoshida disclose the claimed invention.
Dedricks discloses a sump (23) , a pump (38), and an integral sump mount configured to mount the sump on the support (12). 
    PNG
    media_image2.png
    304
    488
    media_image2.png
    Greyscale

Dedricks fails to disclose a mounting plate for supporting said pump in the enclosure at an operative position with respect to the sump, the at least one vertically extending support wall (12) comprising an integral plate mount configured to mount the mounting plate on the support.
Yoshida teaches that it is known in the art of ice maker to provide the ice maker with a sump (T) including a pump (PM) and a mounting plate (58) for supporting said pump in the enclosure at an operative position with respect to the sump, at least one vertically extending support wall (T2, see figure 3) comprising an integral plate mount (74) configured to mount the mounting plate on the support (T2).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Dedricks by Yoshida such that disclose a mounting plate for supporting said pump in the enclosure at an operative position with respect to the sump, the at least one vertically extending support wall (12) comprising an integral plate mount configured to mount the mounting plate on the support in order to mount the pump to the sump and secure it within the housing.

Allowable Subject Matter
Claims 75-77 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments, see page 3 of the Pre-Appeal brief conference request, filed May 9/2022 with respect to the rejection(s) of claim(s) 65 under Dedricks have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of results effective variable reasoning.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/Primary Examiner, Art Unit 3763